Case 8:21-bk-10958-ES     Doc 38 Filed 04/19/21 Entered 04/19/21 14:33:05           Desc
                           Main Document Page 1 of 5



 1
 2                                                        FILED & ENTERED
 3
 4                                                              APR 19 2021

 5                                                         CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
                                                           BY duarte     DEPUTY CLERK
 6
 7
 8
 9
                        UNITED STATES BANKRUPTCY COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                  SANTA ANA DIVISION
12
13
     In re:                                     Lead Case No.: 8:21-bk-10958-ES
14
     PLAMEX INVESTMENT, LLC, a Delaware         Jointly administered with 3100 E. Imperial
15 limited liability company,                   Investment, LLC (8:21-bk-10957-ES)
16
           Debtor and Debtor in                 Chapter 11 Cases
17        Possession.
   _________________________________            ORDER: (1) SETTING HEARING ON
18 In re:                                       STATUS OF CHAPTER 11 CASE;
                                                AND (2) REQUIRING REPORT ON
19 3100 E. IMPERIAL INVESTMENT, LLC, a          STATUS OF CHAPTER 11 CASE

20 Delaware limited liability company,
                                                Date: June 17, 2021
21       Debtor and Debtor in Possession.       Time: 10:30 a.m.
   _________________________________            Place: Courtroom 5A
22
        Affects both Debtors
23
24     Affects Plamex Investment, LLC only

25     Affects 3100 E. Imperial Investment,
     LLC only
26
27
28
Case 8:21-bk-10958-ES      Doc 38 Filed 04/19/21 Entered 04/19/21 14:33:05           Desc
                            Main Document Page 2 of 5



 1          You are hereby notified that a Status Conference hearing has been scheduled to

 2 take place in this Chapter 11 case at the above-captioned time and place. At the Status
 3 Conference, the Court may, among other things, set deadlines for the filing proofs of
 4
     claims and interests, and for the filing of a plan and disclosure statement.
 5
            PLEASE TAKE FURTHER NOTICE that, based upon the Court’s records and
 6
     evidence presented at the status conference, the Court may do one or more of the
 7
 8 following at the status conference (or at any continued hearing) without further notice:
 9          1.     dismiss the case;
10          2.     convert the case to another chapter;
11
            3.     order the appointment of a chapter 11 trustee;
12
            4.     establish deadlines for the filing of claims, requests for payment of
13
                   expenses of administration and/or objections to claims;
14
15          5.     set deadlines for filing or soliciting acceptances of a proposed plan and

16                 disclosure statement by the debtor or any other party in interest;

17          6.     fix the scope and format of the notice to be provided regarding the hearing
18                 on approval of the disclosure statement;
19
            7.     provide that the hearing on approval of the disclosure statement may be
20
                   combined with the hearing on confirmation of the plan;
21
            8.     set a deadline for confirmation of a plan;
22
23          9.     set deadlines for compliance with reporting and other chapter 11 debtor in

24                 possession requirements;

25          10.    set deadlines for the assumption or rejection of executory contracts or
26                 unexpired leases; and/or
27
            11.    refer matters to mediation.
28
Case 8:21-bk-10958-ES    Doc 38 Filed 04/19/21 Entered 04/19/21 14:33:05             Desc
                          Main Document Page 3 of 5



 1        IT IS HEREBY ORDERED as follows:

 2        1.    The debtor in possession (or the chapter 11 trustee, if one has been
 3              appointed), shall serve a copy of this order on the United States Trustee, all
 4
                secured creditors, the official committee of unsecured creditors and its
 5
                counsel (or the 20 largest unsecured creditors, if no committee has been
 6
                appointed) and any parties that have requested special notice in the cases
 7
 8              not less than 21 days prior to the date scheduled for the status conference;

 9        2.    The debtor in possession (or the chapter 11 trustee, if one has been
10              appointed) shall file with the court and serve on the parties identified in the
11
                preceding paragraph not less than 14 days prior to the date scheduled for
12
                the status conference a written status report that includes the following
13
                information:
14
15              a.      a brief description of the debtor’s businesses and operations, if any,

16                      and the principal assets and liabilities of each estate;

17              b.      brief answers to these questions:
18                      1. What precipitated the bankruptcy filing?
19
                        2. What does the debtor hope to accomplish in this chapter 11case?
20
                        3. What are the principal disputes or problems likely to be
21
                        encountered during the course of the debtor’s reorganization efforts?
22
23                      4. How does the debtor recommend that these disputes be resolved

24                      and why?

25                      5. Has the debtor complied with all of its duties under 11U.S.C.
26                      Sections 521, 1106 and 1107 and all applicable guidelines of the
27
                        Office of the United States Trustee, and, if not, why not?
28
Case 8:21-bk-10958-ES    Doc 38 Filed 04/19/21 Entered 04/19/21 14:33:05            Desc
                          Main Document Page 4 of 5



 1                      6. Do any parties claim an interest in cash collateral of the debtor?

 2                      7. Is the debtor using cash that any party claims as its cash collateral
 3                      and, if so, on what date(s) did the debtor obtain an order authorizing
 4
                        the use of such cash or the consent of such party?
 5
                 c.     the identity of all professionals retained or to be retained by the
 6
                        estate, the dates on which applications for the employment of such
 7
 8                      professionals were filed or submitted to the United States Trustee,

 9                      the dates on which orders were entered in response to such
10                      applications, if any, and a general description of the type of services
11
                        to be rendered by each or the purpose of the employment;
12
                 d.     in operating cases, evidence regarding projected income and
13
                        expenses for the first six months of the case;
14
15               e.     proposed deadlines for the filing of claims and objections to claims;

16               f.     a proposed deadline for the filing of a plan and disclosure statement;

17                      and
18               g.     a discussion of any significant unexpired leases and executory
19
                        contracts to which the debtor is a party and the debtor’s intentions
20
                        with regard to these leases and contracts.
21
           IT IS FURTHER ORDERED that failure to timely comply with any provision of this
22
23 order may be deemed consent to the conversion or dismissal of this case, as well as
24 grounds for the imposition of monetary sanctions in an amount of not less than $100.00.
25 / / /
26 / / /
27
     ///
28
Case 8:21-bk-10958-ES       Doc 38 Filed 04/19/21 Entered 04/19/21 14:33:05   Desc
                             Main Document Page 5 of 5



 1           IT IS FURTHER ORDERED that the status conference shall be conducted by

 2 Zoom videoconference. Debtor shall review the Court’s website at
 3 www.cacb.uscourts.gov for details.
 4
 5
                                              ###
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     Date: April 19, 2021
24
25
26
27
28
